Citation Nr: 0529638	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk






INTRODUCTION


The veteran served on active duty in the United States Army 
from September 1950 to October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.


FINDINGS OF FACT


1.  The RO, in an April 1968 rating decision, denied service 
connection for a back disability.  The veteran was notified 
of the adverse determination, but did not file an appeal.

2.  In May 2002, the veteran requested that his claim be 
reopened. 

3.  Certain evidence received since the April 1968 RO 
decision is new but, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.


CONCLUSIONS OF LAW

1.  The April 1968 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002). 

2.  New and material evidence has not been received to reopen 
the claim of service connection for a back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.

The Board is satisfied that the RO met VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claim by the required "duty to assist" letter sent to the 
veteran in June 2002.  By this letter, the RO notified the 
veteran of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  In this letter, the veteran was 
also advised to submit additional evidence in support of his 
claim.  The Board finds that this instruction is consistent 
with 38 C.F.R. § 3.159(b)(1), requiring that VA request a 
claimant to provide any evidence in his or her possession 
that pertains to a claim.

The Board notes that there is no defect as to the timing of 
the VCAA notice.  In this regard, the RO sent the required 
letter to the veteran before the issuance of the adverse 
August 2002 rating decision.  

Moreover, VA has satisfied its duty to assist.  VA has 
associated with the claims file all identified VA medical 
records, as well as the veteran's service medical records.  
Although a VA compensation examination and opinion have not 
been accomplished, such assistance is not required unless new 
and material evidence is received.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  

Since VA has satisfied the notice and assistance provisions 
as found in the VCAA, an adjudication of the appeal at this 
juncture is proper.  Certainly, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


New and Material Evidence Analysis

In an April 1968 rating decision, the RO denied the veteran's 
claim of service connection for a back disability.  The 
veteran did not appeal the adverse determination.  As the 
veteran did not appeal this adverse determination, the April 
1968 decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

With respect to a claim, which has been finally disallowed, 
VA law provides that if new and material evidence has been 
presented or secured, the claim may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  This 
definition of new and material evidence applies in this case 
since the veteran's claim was received in May 2002, 
subsequent to the regulation's effective date of August 29, 
2001.

In the April 1968 final decision, the RO noted that the 
veteran's service medical records did not refer to a back 
injury.  The RO, however, observed that the veteran was 
treated in July 1952 for a lumbar backache with moderate 
lordosis.  The RO related that previous service x-rays were 
reported to be negative.  The RO further noted that the 
veteran received dispensary treatment in March 1953 for lower 
back pains.  Additionally, it was reported that at separation 
from service, the veteran reported no problems with his back 
and that physical examination at that time revealed a normal 
spine.  The Board observes that the RO accurately reported 
the findings in the service medical records.

In addition, to the veteran's service medical records, 
evidence on file at the time of the April 1968 rating 
decision included an April 1968 statement from the veteran's 
private physician.  The private physician stated that the 
veteran had recurrent lumbar spasm and that the lumbar x-rays 
included postural study.  

The RO, in the April 1968 decision, concluded that the 
veteran's back condition was a developmental or 
constitutional abnormality which pre-existed service.  The RO 
determined that the treatment in service was for an acute 
exacerbation of the condition with no residuals or defects on 
service separation examination.  

Evidence received since the 1968 RO decision consists of VA 
treatment reports covering the period between February 1998 
and June 2002.  These reports indicate surgical treatment for 
an eye condition and are negative regarding care received for 
a back disorder.  After the August 2002 rating decision, the 
veteran supplemented the record by sending in additional VA 
treatment records covering the period between July 2002 and 
January 2005.  These records do show that the veteran 
underwent magnetic resonance imaging (MRI) in October 2002.  
The results of this test show that the veteran has severe 
degenerative disc disease L5-S1, a mild degenerative disc 
disease at L1-2 and L2-3, and a moderate degenerative disc 
disease at L4-5.  There is also evidence in this report, of a 
posterior annular tear at L2-3, and L4-5.  In sum, the MRI 
report shows that the veteran has a current back disability.  

The veteran contends in his March 2004 statement that the 
additional medical records, to include the VA MRI report, 
constitute new and material evidence to reopen his claim.  
The Board observes that while the additional medical records 
are new, in that they show increased back disability, the 
evidence is not material.  In this respect, the additional 
medical reports do not contain an opinion regarding the 
etiology of the back disability.  Specifically, none of the 
records establish a causal connection between the veteran's 
current back disorder and service.  

The only other evidence received since the April 1968 rating 
decision are copies of the veteran's service medical records.  
These were of record at the time of the RO's 1968 
determination and were considered.  As such, the records are 
not new.  

The veteran's assertions offered in connection with his 
request to reopen his claim of service connection are 
duplicative of those made at the time of the April 1968 RO 
decision.  Consequently, the additional assertions are not 
new.  Moreover, his assertions are not material as he is a 
lay person who is not competent to offer opinions regarding 
the etiology of a medical condition.  Grottveit v. Brown, 5 
Vet.App. 91 (1993).

The underlying basis for the April 1968 RO decision was that 
there was no evidence relating his current back disability to 
service.  There is no additional evidence received in 
connection with the request to reopen which addresses the 
basis of the final denial.  As such the newly received 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  Consequently, VA 
has not received new and material evidence to reopen the 
veteran's claim, and this appeal must be denied.  


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for back disorder, and the 
appeal is denied.

	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


